Citation Nr: 0111685	
Decision Date: 04/23/01    Archive Date: 05/01/01	

DOCKET NO.  00-14 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for status post 
arthroscopy with arthrotomy of the right knee, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
degenerative joint disease of the right knee.  

3.  Entitlement to an increased rating for chondromalacia and 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1979 to October 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDINGS OF FACT

1.  The veteran's service-connected status post arthroscopy 
with arthrotomy of the right knee is manifested by no more 
than moderate instability, and the scars are not superficial, 
poorly nourished, have repeated ulceration, tender and 
painful on objective demonstration, or limit the function of 
any part.  

2.  The veteran's service-connected degenerative joint 
disease of the right knee is manifested by range of motion 
from 0 to 100 degrees, with pain.  

3.  The veteran's service-connected chondromalacia and 
arthritis of the left knee are manifested by range of motion 
from 0 to 130 degrees without pain; there is no instability 
or subluxation, and the scar is not superficial, poorly 
nourished, have repeated ulceration, tender and painful on 
objective demonstration, or limit the function of any part.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for status post arthroscopy with arthrotomy of the right knee 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Code 5257 (2000).  

2.  The criteria for a 10 percent evaluation for degenerative 
joint disease of the right knee have been met.  38 U.S.C.A. 
§ 1155; VCAA; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, Part 4, Diagnostic Codes 5003, 5010, 5256, 5260, 5261 
(2000); VAOPGCPREC 9-98.  

3.  The criteria for an evaluation greater than 10 percent 
for chondromalacia and arthritis of the left knee have not 
been met.  38 U.S.C.A. § 1155; VCAA; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5003, 
5010, 5256, 5257, 5260, 5261; VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and provide notification regarding 
claims has recently been reaffirmed and clarified.  VCAA.  
The veteran has been afforded multiple VA examinations, 
noting examinations accomplished in January, March, and 
September 1998.  Although the veteran's representative, in 
written argument provided in February 2001, indicates that a 
remand is required to afford the veteran examination of his 
right knee, indicating that the September 1998 examination 
did not address the veteran's right knee, a review of the 
record reflects that the veteran's right knee was examined 
during the January and March 1998 examinations.  The 
representative does not make reference to these examinations.  
Further, the representative indicates that remand is required 
so that the examinations may provide information relating to 
factors to be considered, as provided for in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, a review of the examination 
reports of record reflects that these factors were addressed.  
The veteran's treatment records have been obtained, and the 
veteran and his representative have been provided a statement 
of the case informing them of the criteria that must be met 
in order to establish increased evaluations with respect to 
the veteran's right and left knee disabilities, as well as 
the evidence that has been considered in adjudicating the 
claim.  In light of the explanation with respect to the 
examinations accomplished, as set forth above, as well as the 
notifications provided to the veteran and his representative, 
the Board concludes that the requirements of the VCAA have 
been met, because there is no indication that any additional 
development or notification could be accomplished that has 
not already been accomplished.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, which 
would warrant an exposition of the remote clinical history 
and findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Right knee

Report of a November 1997 private X-ray of the veteran's 
right knee reflects that there was degenerative joint disease 
of the patellar and medial compartment.  The report of a 
January 1998 VA orthopedic examination reflects that the 
veteran reported pain in the anterior and both sides of the 
right knee, with radiation to the posterior aspect.  He 
described a bubble sensation in the right knee, and referred 
to buckling of the right knee with noise sounds upon moving 
it.  No periods of flare-up were indicated.  On examination 
there was full and complete range of motion of the right knee 
without pain.  There was no objective evidence of painful 
motion, edema, effusion, instability, weakness, redness, 
heat, abnormal movement, or guarding of movement of the right 
knee.  There was mild tenderness to palpation on the right 
patellar tendon and bursa.  The veteran had a normal gait 
cycle, and there was no ankylosis.  The diagnosis included 
status post arthroscopy and arthrotomy of the right knee, 
with degenerative joint disease shown by November 1997 
X-rays.  It was the examiner's opinion that degenerative 
joint disease of the right knee was related to the veteran's 
service-connected right knee disability.  

January 1998 VA treatment records reflect that the veteran 
complained of right knee pain, and one includes an assessment 
of right knee pain.  

A January 1998 RO decision granted service connection for 
degenerative joint disease of the right knee, and assigned a 
noncompensable evaluation.  

In February 1998 the veteran underwent right knee surgery.  
The findings included a small horizontal medial meniscus 
tear, grade IV patellofemoral joint, femoral condyle 
chondromalacia, chondromalacia of the patella grade II, and 
that lateral compartment and lateral meniscus, as well as 
anterior and posterior cruciate ligaments, were intact.  

The report of a March 1998 VA orthopedic examination reflects 
that the veteran's medical records had been reviewed.  It 
notes the surgery that had just been accomplished.  The 
veteran complained of severe pain around the right knee.  It 
was indicated that the precipitating factors of flare-up 
included standing for a long time or going up stairs, and 
that these did not result in additional limitation of motion 
or functional impairment during the flare-up.  It was 
indicated that there were no episodes of dislocation or 
recurrent subluxation.  The veteran experienced no functional 
impairment in his work, but he did report pain in his right 
knee.  The examiner indicated that he was unable to perform a 
good objective evaluation of the veteran's knees because the 
veteran was giving resistance against movement and claiming 
severe pain.  It appeared that the veteran was exaggerating 
his responses.  The examiner reviewed the records and noted 
that range of motion of the veteran's knees the day before 
had been from 0 to 100 degrees.  There was no instability.  
There were no constitutional signs for inflammatory 
arthritis.  Neither knee was swollen, and there was no muscle 
atrophy in the lower extremities.  The veteran had a normal 
gait cycle and normal muscle strength.  The diagnosis 
included status post right knee arthroscopy and meniscectomy.  

An August 1998 statement by VA health care provider indicates 
that the veteran had arthritis of both knees.  

A November 1998 RO decision granted a temporary total 
evaluation for the veteran's status post arthroscopy and 
arthrotomy of the right knee from February 10, 1998, through 
the end of March 1998.  A 20 percent evaluation was continued 
from April 1, 1998.  

The veteran's service-connected status post arthroscopy with 
arthrotomy of the right knee has been evaluated under the 
provisions of Diagnostic Code 5257 of the Rating Schedule.  
Diagnostic Code 5257 provides that for slight impairment of 
the knee with recurrent subluxation or lateral instability, a 
10 percent evaluation will be assigned.  For moderate 
impairment with recurrent subluxation or lateral stability, a 
20 percent evaluation will be assigned.  For severe 
impairment a 30 percent evaluation will be assigned.  
Degenerative joint disease of the right knee has been 
evaluated under Diagnostic Code 5010.  Diagnostic Code 5010 
provides that arthritis due to trauma will be rated as 
degenerative arthritis.  Degenerative arthritis is rated 
based on range of motion.  Diagnostic Code 5256 provides that 
where there is ankylosis of the knee at a favorable angle, 
and full extension or slight flexion between 0 and 10 
degrees, a 30 percent evaluation will be assigned.  
Diagnostic Code 5260 provides that where flexion of the knee 
is limited to 60 degrees, a noncompensable evaluation will be 
assigned.  Diagnostic Code 5261 provides that where extension 
is limited to 5 degrees, a noncompensable evaluation will be 
assigned.  

There is no competent medical evidence of record indicating 
that the veteran experiences more than moderate impairment of 
his right knee, as provided for under Diagnostic Code 5257.  
There is competent medical evidence that indicates that he 
does not experience recurrent subluxation or dislocation, and 
indicates that he does have a normal gait, normal muscle 
strength, and no muscle atrophy of the lower extremities.  
While the veteran has reported dislocation and give way, the 
Board will accord the competent medical evidence greater 
probative weight than the veteran's reports, because of the 
degree of expertise of the individuals accomplishing the 
examinations afforded the veteran.  Further, during the 
veteran's surgery it was noted that all ligaments were 
intact, supporting the conclusion that the veteran does not 
have ligamentous instability.  Therefore, a preponderance of 
the evidence is against an evaluation greater than 30 percent 
for status post arthroscopy with arthrotomy of the right knee 
under Diagnostic Code 5257.  

In addition to the foregoing, the disabling factors under 38 
C.F.R. §§ 4.40, 4.45, and 4.59, have been considered as they 
relate to the degenerative joint disease of the right knee.  
See DeLuca.  All reports of examinations unequivocally 
indicate that the veteran does not experience any additional 
loss of range of motion or functional impairment due to 
flare-ups or pain, and range of motion is never indicated to 
be less than 0 degrees' extension to 100 degrees' flexion.  
While one examination report indicates that the veteran had 
pain free 0 to 130-degree range of motion in the right knee, 
and another examination report does not indicate that the 
veteran had pain on motion, VA outpatient treatment records 
do indicate that the veteran had a painful right knee, and 
the veteran has reported that he has right knee pain.  
VAOPGCPREC 9-98 provides that a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  With consideration that arthritis of 
the right knee exists, and VA treatment records indicate that 
there is right knee pain as well as the veteran reporting 
right knee pain on motion, and competent medical evidence 
indicating that he does not have painful right knee motion, 
the Board concludes that the evidence is in equipoise with 
respect to whether or not a separate 10 percent evaluation is 
warranted for degenerative joint disease of the right knee.  
In resolving all doubt in the veteran's behalf, a separate 10 
percent evaluation for arthritis of the right knee with 
painful motion is warranted.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991).  However, a preponderance of the 
evidence is against a higher evaluation based upon the above 
analysis, indicating that greater limitation of motion is not 
demonstrated, and competent medical evidence indicating that 
the veteran does not have any ankylosis of the right knee.  

There is no competent medical evidence or complaints 
indicating that there are any symptoms related to scars of 
the right knee.  Therefore, a preponderance of the evidence 
is against a finding that the scars on the veteran's right 
knee are superficial, poorly nourished, have repeated 
ulceration, are tender and painful on objective 
demonstration, or limit the function of any part.  Therefore, 
a separate evaluation for the scars on the right knee, as 
contemplated by Esteban v. Brown, 6 Vet. App. 259 (1994), is 
not warranted.  38 C.F.R. Part IV, Diagnostic Code 7803, 
7804, 7805 (2000).  

Left knee

The report of a March 1998 VA orthopedic examination reflects 
that the veteran's medical records had been reviewed.  It 
notes that a recent MRI had found median and lateral meniscus 
tears.  It further indicates that the cruciate ligaments were 
found intact.  X-rays had found the patellofemoral and 
femorotibial joint spaces were well kept, with no significant 
degenerative changes noted.  The veteran reported multiple 
symptoms, including swelling and buckling of the left knee.  
He also reported instability.  It was indicated that flare-
ups were precipitated by standing for a long time or going up 
stairs, and that these did not result in any additional 
limitation of motion or functional impairment during the 
flare-up.  The examination indicated that there were no 
episodes of dislocation or recurrent subluxation, and no 
inflammatory arthritis.  It was indicated that there was no 
functional impairment with the veteran's work, but the 
veteran did report pain in his knees.  The examiner indicated 
the inability to perform a good objective evaluation due to 
the veteran's resistance against movement and claiming severe 
pain.  It appeared that the veteran was exaggerating his 
responses.  The examiner noted that range of motion of the 
veteran's left knee, on the day before, had been found to be 
0 to 100 degrees.  There was no instability.  The left knee 
was not swollen, and there was no muscle atrophy of the lower 
extremities.  The veteran had a normal gait cycle and normal 
muscle strength.  The diagnosis included left knee 
chondromalacia of the patella, and degenerative joint disease 
with medial and lateral left meniscus tears, by MRI.  

In June 1998 the veteran underwent surgery on the left knee 
for medial and lateral meniscus tears.  

The report of a September 1998 VA orthopedic examination 
reflects that the veteran's medical records were reviewed.  
The veteran complained of severe pain in the center of the 
left knee.  He denied any other symptomatology.  He reported 
no episodes of dislocation or recurrent subluxation of the 
left knee.  There was no functional impairment associated 
with the veteran's employment.  Range of motion of the left 
knee was accomplished from 0 degrees' extension to 130 
degrees' flexion.  There was no painful motion of the left 
knee.  There was no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement of the left 
knee.  There was a positive patellar grinding test of the 
left knee, and moderate crepitation of the left knee joint.  
The arthroscopic scars were well healed.  The veteran had a 
normal gait cycle, and no ankylosis.  The diagnosis included 
status post left knee arthroscopy with partial meniscectomy, 
and intra-articular loose body and mild degenerative joint 
disease by X-ray in September 1998.  

The veteran's service-connected chondromalacia and arthritis 
of the left knee have been evaluated under the provisions of 
Diagnostic Codes 5010 and 5257.  Pertinent evaluations under 
these diagnostic codes and the related Diagnostic Codes 5256, 
5260, and 5261 have been set forth above.  The veteran has 
been granted a 10 percent evaluation based on arthritis and 
painful motion.  A November 1998 RO decision granted a 
temporary total evaluation from June 12, 1998, through July 
1998.  

The competent medical evidence reflects that the veteran does 
not experience recurrent subluxation or instability of the 
left knee, and there is no competent medical evidence 
indicating that the veteran does experience any recurrent 
subluxation or lateral instability of the left knee.  
Therefore, a preponderance of the evidence is against a 
compensable evaluation for the veteran's service-connected 
chondromalacia and arthritis of the left knee under 
Diagnostic Code 5257.  

All of the competent medical evidence reflects that range of 
motion of the veteran's left knee is at least from 0 degrees' 
extension to 100 degrees' flexion, with the most recent 
competent medical evidence indicating that range of motion is 
accomplished from 0 to 130 degrees.  Further, there is no 
competent medical evidence indicating that any additional 
loss of range of motion exists, even with consideration of 
the disabling factors under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
See DeLuca.  There is competent medical evidence indicating 
that the veteran does not experience any additional loss of 
range of motion with consideration of these factors.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than the 10 percent that has been assigned 
for chondromalacia and arthritis of the left knee under 
Diagnostic Codes 5010, 5256, 5260, 5261.  

There is competent medical evidence that the scars on the 
left knee are well healed, and there is no competent medical 
evidence indicating otherwise.  Therefore, a preponderance of 
the evidence is against a finding that the scars on the 
veteran's left knee are superficial, poorly nourished, have 
repeated ulceration, are tender and painful on objective 
demonstration, or limit the function of any part.  Therefore, 
a separate evaluation for the scars on the left knee, as 
contemplated by Esteban, is not warranted.  38 C.F.R. Part 4, 
Diagnostic Code 7803, 7804, 7805.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2000), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that 
the rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  In this regard, the record does not reflect 
that the veteran has required frequent hospitalization for 
his service-connected bilateral knee disabilities, or that 
they have caused marked interference with his employability, 
noting that he has required surgery on each knee, for which 
he was assigned temporary total evaluations, but that 
competent medical evidence indicates that his service-
connected bilateral knee disabilities do not interfere with 
his work on an ongoing basis.  


ORDER

An evaluation greater than 20 percent for status post 
arthroscopy with arthrotomy of the right knee is denied.  

A 10 percent evaluation for degenerative joint disease of the 
right knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

An evaluation greater than 10 percent for chondromalacia and 
arthritis of the left knee is denied.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

